                    Case 1:20-cv-09563-AKH Document 18 Filed 03/25/21 Page 1 of 1



                                                                                                    One Dag Hammarskjold
Jason L. Libou                                                                                       885 SECOND AVENUE
                                                                                                     NEW YORK NY 10017
212 909-9535   DIR TEL                      NEW YORK  LOS ANGELES  FLORENCE
                                                                                                      MAIN TEL    212 909-9500
jlibou@wmllp.com                                     WWW . WMLLP . COM                                FACSIMILE   212 371-0320




 March 25, 2021

 Via ECF and Facsimile (212-805-7942)                        6RRUGHUHG

 Hon. Alvin K. Hellerstein                                   V+RQ$OYLQ.+HOOHUVWHLQ
 United States District Court                                0DUFK
 Southern District of New York
 U.S. Courthouse
 500 Pearl Street, Room 1050
 New York, New York 10007

                         Re:   Merlene Dayan and Estate of Raymond Dayan v. Leonora Sutton, et al.
                               SDNY Case No. 20-cv-9563 (AKH)


 Dear Judge Hellerstein:

         This law firm represents defendants Middlegate Securities Ltd., Albert Sutton and Elias
 Sutton a/k/a Elliot Sutton (collectively, the “Middlegate Defendants”) in the above-referenced
 action.

         We are writing to request that the Court extend the Middlegate Defendants’ time to respond
 to the First Amended Complaint filed by plaintiffs Merlene Dayan and Estate of Raymond Dayan
 (“Plaintiffs”) to and including April 29, 2021. This is the first request to extend the Middlegate
 Defendants’ time to respond to the First Amended Complaint, which is currently due on March 29,
 2021. Plaintiffs’ counsel, Gabriel Fischbarg, Esq., consents to this first request for an extension.
 The requested extension does not affect any other scheduled dates in this action.

       Accordingly, we respectfully request that the Court “so-order” this letter and e-file same
 on ECF to confirm the new date for the Middlegate Defendants’ response to the First Amended
 Complaint.

                                                                          Respectfully submitted,

                                                                          Jason L. Libou
                                                                          Jason L. Libou

 Cc: Gabriel Fischbarg, Esq. (via ECF)
     Evan Weintraub, Esq. (via ECF)




 000530-033/00276436-1
